Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-9,13,14,16-19,25,26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2,3 the word “may” is vague and indefinite. Correction is required.
Regarding Claim 3, the phrase “so to satisfy Heisenberg’s uncertainty principle” is vague and indefinite, the metes and bounds are not clearly set forth in the claim. Heisenberg’s uncertainty principle is applicable to quantum mechanics, not sampled music. Correction is required.
Regarding Claim 8, the phrase “Heisenberg’s uncertainty principle” is vague and indefinite, the metes and bounds are not clearly set forth in the claim. Heisenberg’s uncertainty principle is applicable to quantum mechanics, not sampled music. The claim is referring to two steps from Claim 2. It is not clear as to whether the claim is dependent from Claim 2, as it should refer to it as such. Correction is required. Correction is required.
Regarding Claim 13, the claim is referring to two steps from Claim 1. It is not clear as to whether the claim is dependent from Claim 1, as it should refer to it as such. Correction is required. 
Regarding Claims 17,25 the phrase “such as” is vague and indefinite. Correction is required.
Regarding Claims 17-19, the “set of memory locations” is not positively recited. Correction is required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 8,9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claim(s) recite(s) a “digital storage apparatus comprising a selection matrix.” The data stored on the claimed media are non-functional descriptive material which does not impart any functionality to a processor when read from the media. Program code for example, not recited in the claims, is required to cause a function to be performed by the claimed invention. 
Applicant argues that the selection matrix is not merely a array of numbers. However, this is contradicted by the accepted definition of “matrix,” and by claim 9 which further describes the “matrix” as comprising a first line of numeric values. 




Allowable Subject Matter
Claims 1,10-12 are allowed.

Claims 2,4-7,13,14,16-19,25,26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/               Primary Examiner, Art Unit 2837